Title: From George Washington to Bushrod Washington, 30 October 1797
From: Washington, George
To: Washington, Bushrod



My dear Sir
Mount Vernon 30 Oct. 1797

Your several letters—Opinion—and Copy of the Deed to William Williams for 589 Acres of Land have been duly received—and for which I offer you my best thanks.
It is a little singular that the proceedings for docking the Intail of the abovementioned Land, should not be found among the Records of the General Court, or in the Secretary’s Office, from whence it issued, and to which it most assuredly was returned.

As the Intail of this Land was docked on acct of my purchase of a part of it I retained a copy of the writ—the Pannel—and Sheriffs return—from whence the enclosed is taken and is the best information and clue it is in my power to give to direct a further Search. With affectionate regard I am always Yours

Go: Washington

